991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anna GROFT, Personal Representative of the Estate of CharlesWilliam Groft, Jr., Plaintiff-Appellant,v.HEALTH CARE CORPORATION OF THE MID-ATLANTIC (CAREFIRST),Defendant-Appellee.
No. 92-1805.
United States Court of Appeals,Fourth Circuit.
Argued:  February 2, 1993Decided:  April 1, 1993

Appeal from the United States District Court for the District of Maryland at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-3591-S)
Frank Neil Cowan, COWAN & OWEN, P.C., Richmond, Virginia, for Appellant.
Price O. Gielen, NEUBERGER, QUINN, GIELEN & RUBIN, P.A., Baltimore, Maryland, for Appellee.
Bruce M. Luchansky, NEUBERGER, QUINN, GIELEN & RUBIN, P.A., Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Charles William Groft, Jr., who had been diagnosed with end-stage emphysema from which he was expected to die within 12 to 18 months, received as treatment for the condition a lung transplant in August 1990.  He nevertheless died about a year later.


2
Before the operation he requested that HealthCare Corporation of the Mid-Atlantic, trading as "CareFirst," provide medical insurance coverage for the operation.  Groft was the beneficiary of a health plan issued by CareFirst, the terms of which excluded from coverage procedures which are "in the opinion of Health Plan" experimental.  The plan denied coverage for the transplant because it was experimental and all internal appeals affirmed that decision.


3
Anna I. Groft, Charles Groft's wife and personal representative, has now sued CareFirst under the Employee Retirement Income Security Act of 1974 (ERISA), as amended, 29 U.S.C.s 1001 et seq., contending that the plan's decision was both substantively and procedurally arbitrary and unreasonable.  The district court granted CareFirst's motion for summary judgment and this appeal followed.  We have carefully reviewed the record and considered the arguments of counsel presented in their briefs and at oral argument.  For the reasons given by the district court in  Groft v. Health Care Corp. of the Mid Atlantic, 792 F. Supp. 441 (D. Md. 1992), we affirm.

AFFIRMED